
	

115 S2857 RH: National Nordic Museum Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		House Calendar No. 182
		115th CONGRESS2d Session
		S. 2857
		[Report No. 115–931]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2018
			Referred to the Committee on Natural Resources
		
		
			September 10, 2018
			Referred to the House Calendar and ordered to be printed
		
		AN ACT
		To designate the Nordic Museum in Seattle, Washington, as the National Nordic Museum, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Nordic Museum Act. 2.FindingsCongress finds that—
 (1)the Nordic Museum in Seattle, Washington, is the only museum in the United States dedicated to Nordic history, culture, and art;
 (2)Nordic people have long contributed to the rich cultural heritage of the United States; (3)the Nordic Museum serves as a unique and valuable resource locally and nationally for expanding knowledge relating to—
 (A)Nordic heritage; and (B)the impact Nordic heritage has had throughout the United States;
 (4)a new state-of-the-art facility was opened to house the Nordic Museum on May 5, 2018, making Nordic history, culture, and art even more engaging and accessible to the public;
 (5)to provide funds and exhibits for the new Nordic Museum, numerous public and private entities and many private individuals partnered together, including—
 (A)the State of Washington; (B)King County, Washington;
 (C)the Nordic Council, which is composed of representatives from the national parliaments of Nordic countries; and
 (D)the national museums of Denmark, Finland, Iceland, Norway, and Sweden; (6)the Nordic Museum is—
 (A)a significant resource for preserving and celebrating the history, culture, and art of Nordic immigrants in the United States; and
 (B)the only museum in the United States that exists for the exclusive purpose of preserving, interpreting, and providing education about Nordic culture and heritage; and
 (7)the Nordic Museum promotes valuable international relations between the United States and the Nordic countries of Denmark, Finland, Iceland, Norway, and Sweden.
			3.Designation of National Nordic Museum
 (a)DesignationThe Nordic Museum located at 2655 N.W. Market Street, Seattle, Washington, is designated as the National Nordic Museum. (b)Effect of designation (1)In generalThe museum designated by subsection (a) is not a unit of the National Park System.
 (2)Use of federal fundsThe designation of the museum by subsection (a) shall not require Federal funds to be expended for any purpose related to the museum.
				
	
		September 10, 2018
		Referred to the House Calendar and ordered to be printed
